department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg teb plr-161384-04 date date internal_revenue_service number release date index number -------------------------- -------------------- ------------------------------------------- ----------------------------------- ------------------------- - legend bonds fund a -------------------------------------------------------------- ----------------------------------------- program ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------- issuer state fund b year year year ------------------------------------------- ------------------- ---------------------------------------- ------- ------- ------- date --------------------------- a b c ---- ---- ------ plr-161384-04 -------------------- this is in response to your request for a ruling that a guarantee of the bonds backed by fund a pursuant to the program will not cause the amounts in fund a to be treated as replacement_proceeds of the bonds facts and representations the issuer is a public school district within the state like all public school districts in the state it is a political_subdivision of the state with general taxing powers the issuer plans to issue the bonds substantially_all of the proceeds of which will be used for school purposes the bonds will be ad valorem tax bonds and the issuer represents that the bonds will not be private_activity_bonds the issuer intends to apply to the program for a guarantee of the bonds backed by fund a the program established pursuant to the state constitution in year reduces public school districts’ borrowing costs by providing a guarantee of the payment of principal and interest on bonds issued by public school districts for the acquisition construction improvement and equipping of public schools the guarantee is backed by the amounts in fund a in year the state constitution was amended to provide that the program may also guarantee bonds issued by the state to make loans to public school districts or to purchase bonds issued by public school districts for the acquisition construction improvement and equipping of public schools fund a is a perpetual state trust fund created under the state constitution to support the funding of public free schools_for present and future generations of state schoolchildren the state board_of education manages the investment of and distributions from fund a within limits set forth under state law since the adoption of the state constitution in year fund a has consisted of public lands and sale proceeds and other revenues of such land fund a has also received gifts bequests and escheats of land over time the corpus of fund a has grown as the sale proceeds and revenues have been invested in bonds and later in equities and purchased real_estate distributions are made from the total return of the investment_assets of fund a to fund b described below the expense of managing fund a land and investments are paid from fund a fund a may be used for payments resulting from the guarantees under the program discussed above fund a may not be used for any other purpose and the state constitution has never authorized the use of fund a for any other purpose fund b consists of the distributions made to it from fund a the taxes authorized by the state constitution or general law to be part of fund b and appropriations made to fund b by the state legislature fund b is required by the state constitution to be applied annually to the support of the public free schools and has been so required since the adoption of the state constitution in year the state constitution also allows the plr-161384-04 legislature to appropriate funds from fund b to pay the expenses of administering the program since its adoption in year however the state constitution has provided that the legislature may not enact a law appropriating or using any part of fund a or fund b for any purpose except as expressly provided in the state constitution at all times between year and date the state constitution required all of the interest received on the investments derived from the sale of land in fund a to be included in fund b this interest thus comprised the available income of fund a on date the state constitution was amended to require a percentage of the average market_value of fund a excluding real_property be distributed annually from fund a to fund b the percentage is to be determined biennially by the state board_of education if the state board_of education does not adopt a percentage prior to the beginning of the regular session of the state legislature the state legislature will adopt such percentage such adopted percentage may not to exceed a percent of the average market_value of fund a in addition the amount distributed from fund a to fund b in any year may not exceed the total return on all investments in fund a over a b year period including the current fiscal_year and the c fiscal years preceding it thus beginning on date this distribution from the total return of the investment_assets of fund a became the available income of fund a the state board_of education is required to strive to manage fund a consistently with respect to generating income for the benefit of the state public schools growing fund a’s corpus protecting fund a’s capital and balancing the needs of present and future generations of state school children the state board_of education is further required to strive to maintain intergenerational equity by attempting to pay out a constant annual distribution per student after adjusting for inflation prior to date the state constitution provided that the expense of managing fund a could be paid_by appropriation from fund b on date the state constitution was amended to provide that the expense of managing fund a land and investments are to be paid_by appropriation from fund a as of the submission of this ruling_request the amount of outstanding bonds guaranteed by the program and backed by fund a has never exceeded percent of the lower_of the cost or fair_market_value of fund a law analysis under sec_103 of the internal_revenue_code the code gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any arbitrage_bond within the meaning of sec_148 sec_148 defines the term arbitrage_bond as any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or plr-161384-04 to replace funds which were used directly or indirectly to acquire higher_yielding_investments sec_1_148-2 of the income_tax regulations provides in general that under sec_148 the direct or indirect investment of the gross_proceeds of an issue in higher_yielding_investments causes the bonds of the issue to be arbitrage_bonds under sec_1_148-1 gross_proceeds are defined as proceeds and replacement_proceeds of an issue sec_1_148-1 provides in general that amounts are replacement_proceeds of an issue if the amounts have a sufficiently direct nexus to the issue or to the governmental purpose of the issue to conclude that the amounts would have been used for that governmental purpose if the proceeds of the issue were not used or to be used for that governmental purpose for this purpose governmental purposes include the expected use of amounts for the payment of debt service on a particular date the mere availability or preliminary earmarking of amounts for a governmental purpose however does not in itself establish a sufficient nexus to cause those amounts to be replacement_proceeds under sec_1_148-1 replacement_proceeds include but are not limited to sinking funds and pledged funds sec_1_148-11 provides a rule excepting certain state guarantee funds from the definition of replacement_proceeds for purposes of the arbitrage regulations it provides a guarantee by a fund created and controlled by a state and established pursuant to its constitution does not cause the amounts in the fund to be pledged funds treated as replacement_proceeds if- iii substantially_all of the available income of the fund is required i substantially_all of the corpus of the fund consists of nonfinancial assets revenues derived from these assets gifts_and_bequests ii the corpus of the guarantee fund may be invaded only to functions support specifically designated essential governmental designated functions carried on by political subdivisions with general taxing powers to be applied annually to support designated functions iv the issue guaranteed consists of general obligations that are not private_activity_bonds substantially_all of the proceeds of which are to be used for designated functions d i through d iii of this section on date and after date unless- vi the guarantee is not attributable to a deposit to the fund made v the fund satisfied each of the requirements of paragraphs a the deposit is attributable to the sale_or_other_disposition of fund assets or plr-161384-04 b prior to the deposit the outstanding amount of the bonds guaranteed by the fund did not exceed percent of the lower_of the cost or fair_market_value of the fund fund a established by the state constitution was created and is controlled by the state thus guarantees backed by fund a will not be considered replacement_proceeds of the bonds if the six elements required for the perpetual trust fund exception are met the six elements are addressed below in the order in which they appear in the regulation substantially_all of the corpus of the fund consists of nonfinancial assets revenues derived from these assets gifts_and_bequests fund a consists of public lands and land sale proceeds and other revenues of such land invested in bonds equities and purchased real_estate as well as some gifts bequests and escheats of land accordingly substantially_all of the corpus of fund a consists of nonfinancial assets revenues derived from these assets gifts_and_bequests the corpus of the guarantee fund may be invaded only to support specifically designated essential governmental functions designated functions carried on by political subdivisions with general taxing powers school districts within the state are political subdivisions with general taxing powers and provide essential governmental functions involving the education of children throughout the state pursuant to the state constitution fund a may only be used to make distributions to fund b to guarantee bonds under the program for the purpose of acquisition construction improvement or equipping of public schools or to pay expenses of managing the assets of fund a accordingly this element of the regulation is met substantially_all of the available income of the fund is required to be applied annually to support designated functions the available income of fund a consists of the distributions from the total return of all of the investments of fund a to fund b as specified in the state constitution because fund b is required to be applied annually to the support of public free schools and may only be used for such purpose and to pay the expenses of the program this element of the regulation is met the issue consists of general obligations that are not private_activity_bonds substantially_all of the proceeds of which are to be used for designated functions the bonds will be secured_by ad_valorem_taxes and substantially_all of the proceeds will be used for school purposes the issuer represents that the bonds will not be private_activity_bonds as such this element of the regulation is met plr-161384-04 the fund satisfied each of the requirements of paragraphs d i through the guarantee is not attributable to a deposit to the fund made after may d iii of sec_1_148-11 on date since the adoption of the state constitution in year fund a has consisted only of public lands and land sale proceeds and other revenues of such land as well as some gifts bequests and escheats of land accordingly on date the requirement of sec_1_148-11 was met moreover on date the state constitution authorized amounts in fund a to be used solely to guarantee bonds pursuant to the program on date the state constitution required the available income as then defined to be deposited into fund b and required amounts in fund b other than those permitted to be used be to pay the expense of managing fund a and the program to be applied annually to support public free schools accordingly on date the requirements of sec_1_148-11 and d iii were met as such this element of the regulation is met unless- a the deposit is attributable to the sale_or_other_disposition of fund assets or b prior to the deposit the outstanding amount of the bonds guaranteed by the fund did not exceed percent of the lower_of the cost or fair_market_value of the fund a guarantee of bonds even if attributable to a deposit made after date will not cause the amounts in fund a to be treated as replacement_proceeds of the bonds if on the date such deposit was made the outstanding bonds guaranteed by the program and backed by fund a did not exceed percent of the lesser_of fair_market_value or the cost of fund a or if such deposit is attributable to the sale_or_other_disposition of fund a assets we think it is appropriate to determine whether this element of the regulation is met on the sale date of bonds to be guaranteed by the program deposits subsequent to the sale date are not relevant in determining whether fund a is to be treated as replacement_proceeds of such bonds and therefore changes in either the amount of outstanding bonds guaranteed by the program and backed by fund a or the fair_market_value of fund a occurring after the sale date of bonds to be guaranteed by the program need not be taken into account with respect to such bonds as of the date of the submission of this private_letter_ruling request the amount of bonds guaranteed by the program and backed by fund a has never exceeded percent of the lower_of cost or fair_market_value of fund a assuming this is still true as of the sale date of the bonds the last element of the regulation will be met conclusion we conclude that a guarantee of the bonds backed by fund a pursuant to the program will not cause the amounts in fund a to be treated as replacement_proceeds of the bonds this ruling is conditioned on the amount of bonds guaranteed by the program and backed by fund a not exceeding percent of the lower_of cost or fair market plr-161384-04 value of fund a on each date on which a deposit is received or such deposit being attributable to the sale_or_other_disposition of fund a assets at all times prior to the sale date of the bonds the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether the interest on the bonds will be excludable from gross_income under sec_103 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative assistant chief_counsel exempt_organizations employment_tax governmental entities sincerely by ------------------------------------------------------------------------------------------------------------ ------------------------------------- --------------------------- johanna som de cerff senior technical reviewer tax exempt bond branch ----------------------------- ---------------------------------------------------------- ---------------------------- ------------------------------------------------------------------ --------------------------------------
